UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-2497



In Re:   ANDREW CLIFFORD MOORE,

                                                             Debtor.



GEORGE E. MCDERMOTT,

                                                          Appellant,

           versus


ANDREW CLIFFORD MOORE,

                                                           Appellee,

           and


OFFICE OF THE UNITED STATES TRUSTEE,

                                                 Party-in-interest.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-95-
3904-MJG, BK-88-42746-PM)


Submitted:   April 25, 2002                   Decided:   May 1, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Janet Marsha   Nesse,   RILEY   &   ARTABANE,    Washington,    D.C.,   for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     George E. McDermott appeals from the district court’s order

denying his motion pursuant to Fed. R. Civ. P. 60(b)(3), to reopen

a case in the district court due to fraud.         We have reviewed the

record and the district court’s opinion and find no abuse of

discretion and no reversible error.       Accordingly, we affirm on the

reasoning of the district court.        See McDermott v. Moore, Nos. CA-

95-3904-MJG; BK-88-42746-PM (D. Md. Nov. 30, 2001).            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  AFFIRMED




                                    2